Claimant has been allowed the minimum award of eight dollars a week (Workmen’s Comp. Law, § 1'5, subd. 6). He received injuries while working as a painter and carpenter. The evidence sustains the finding that claimant can no longer work in that capacity. His earnings as a painter and carpenter in the previous year exceeded eight dollars per week. He is now employed as a night watchman. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.